         Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID ROSENBLIT,                                            CIVIL ACTION

        Plaintiffs,
                                                             NO. 20-3121-KSM
        v.

 CITY OF PHILADELPHIA, et al.,

        Defendants.


                                        MEMORANDUM
MARSTON, J.                                                                  January 28, 2021

       Plaintiff David Rosenblit moves to compel discovery responses from Defendants the City

of Philadelphia and Lieutenant Robert Castelli. (Doc. No. 29.) Defendants oppose the motion.

(Doc. Nos. 30, 32.) In addition, the City has filed a motion for a protective order, seeking

permission to designate as confidential personnel and investigatory files that it will produce

during discovery. (Doc. No. 33.) Rosenblit opposes the protective order. (Doc. No. 35.) For

the reasons that follow, the Court will deny without prejudice Rosenblit’s motion to compel and

grant the City’s motion for a protective order.

                                                  I.

       According to the complaint, Rosenblit is a Jewish man, who works as a Deputy Sheriff’s

Officer in the Philadelphia Sheriff’s Office. (Doc. No. 1 at ¶¶ 8–9, 16.) Rosenblit contends that

his supervisor, Defendant Castelli, subjected him to a religiously hostile work environment and

retaliated against Rosenblit for reporting Castelli’s continuous harassment. (Id. at ¶¶ 21, 80, 86.)

Among other things, Rosenblit alleges that Castelli made numerous offensive comments and

anti-Semitic slurs to or about Rosenblit in front of coworkers (id. at ¶¶ 41, 46, 47–49),
           Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 2 of 14




encouraged coworkers to throw pennies at Rosenblit or leave them near his locker (id. at ¶¶ 44–

45), and posted pictures of a man with an elongated nose with captions that suggested the

drawing was an offensive caricature of Rosenblit (id. at ¶¶ 50–53 (explaining that pictures were

posted in the Criminal Justice Center and left there for months)).

       On January 31, 2019, Rosenblit complained about Castelli’s conduct to a City human

resources representative (id. at ¶ 67) and filed a charge of employment discrimination with the

Employee Relations Unit (ERU) of the Mayor’s Office of Labor Relations (id. at ¶ 31). The next

day, Castelli followed Rosenblit into the bathroom and “stared him down with clenched fists.”

(Id. at ¶ 68.) Castelli continued to make discriminatory comments toward Rosenblit in the days

that followed. (Id. at ¶¶ 70–71.) Then, in the summer of 2019, Rosenblit refiled his complaint

with the City, and Castelli again followed Rosenblit around the Criminal Justice Center in a

hostile manner. (Id. at ¶¶ 72–73.)

       On May 28, 2020, the ERU found that Castelli had violated the City’s harassment and

religious/ethnicity policies. (Id. at ¶¶ 31–32.)

                                                   II.

       Rosenblit filed his complaint against the City and Castelli on June 29, 2020, bringing

counts for discrimination, hostile work environment, and retaliation under 28 U.S.C. § 1981, the

Pennsylvania Human Resources Act, and the Philadelphia Fair Practices Ordinance. 1 (See Doc.

No. 1.) Defendants answered (see Doc. Nos. 6, 15), and the parties began discovery.




       1
         On December 4, 2020, Rosenblit filed an unopposed motion to amend his complaint, in which
he proposes adding a fourth count against the City under Title VII. (Doc. No. 27 at p. 35.)
Contemporaneous with this Memorandum, the Court enters an Order that grants the motion to amend.

                                                   2
           Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 3 of 14




                                                A.

       On November 18, 2020, Rosenblit filed his First Motion to Compel Discovery, asserting

that the City failed to respond to Rosenblit’s discovery requests and that Castelli’s responses,

which contained only objections, were inadequate. (Doc. No. 21 at p. 4.) The Court held a

status conference with the parties on November 23, during which counsel for the City explained

that its responses were delayed in part because lead counsel for the City was ill and in part

because Rosenblit was refusing to sign a confidentiality agreement. Despite these issues, the

City agreed to produce its responses by December 4, 2020. Castelli also agreed to provide

supplemental responses by December 4, explaining that his previous responses were limited to

objections because at the time, Castelli did not have access to the documents in the City’s

possession that he needed to answer Rosenblit’s discovery. In light of Defendants’ agreement to

provide additional responses by December 4, 2020, the Court denied as moot Rosenblit’s first

motion to compel. (Doc. No. 25.)

       On December 8, 2020, Rosenblit filed his Second Motion to Compel Discovery. (Doc.

No. 29.) He asserts that Defendants have once again failed to provide complete responses to his

discovery requests. (Id. at ¶ 5.) Without distinguishing between the City and Castelli, Rosenblit

states in conclusory fashion that “numerous deficiencies abound.” (Id. at ¶ 7.) He then identifies

eight allegedly deficient responses:

       •    #3. Defendants’ response is not responsive to the inquiry. This request tasks the
            Defendants to identify by name the individuals who have the authority to discipline
            Mr. Castelli. “The Appointing Authority” is not an individual.

       •    #4–8, 11, 14: The Defendants make improper objections.




                                                 3
            Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 4 of 14




(Id. at ¶ 7. 2) Rosenblit also states that “Defendants refuse to produce Defendant Castelli’s

personnel file, disciplinary file, and ERU file absent Plaintiff signing of a confidentiality

agreement — a concession that Plaintiff is under no obligation to accept.” (Id. at ¶ 6.) Rosenblit

does not provide a memorandum of law or otherwise explain the legal basis for his motion. (See

id. at n.1.)

        On December 16, 2020, the City and Castelli filed separate responses to Rosenblit’s

motion. (Doc. Nos. 30, 32.) The City argues that we should deny the motion because Rosenblit

has not met his burden of showing that the discovery requests seek relevant information. (Doc.

No. 32 at pp. 3, 14.) The City also notes that it is prepared to produce Castelli’s personnel file

and the ERU investigatory file if Rosenblit signs a confidentiality agreement. (Id. at pp. 14–15.)

Rosenblit did not file a reply to the City’s response.

        In his response brief, Castelli similarly argues that Rosenblit has not shown that his

discovery requests seek relevant information and that many of the requests are overbroad, as they

are unlimited in time and scope. (Doc. No. 30 at pp. 2, 5.) He also argues that he “is not the



        2
           Rosenblit’s proposed order lists with greater specificity the information that he seeks from
Defendants. He seeks production of: (1) Castelli’s personnel file, (2) Castelli’s disciplinary file,
(3) Rosenblit’s ERU file, (4) all documents reflecting formal and informal complaints made in the last
two years by Sheriff’s Department employees for claims of religious or ethnic discrimination or
retaliation, and (5) “all tangible things in Defendant’s’ [sic] possession regarding disciplinary actions
taken against Sheriff’s Department employees from May 2015 through present regarding violations of
City policies on discrimination, retaliation, harassment and religious/ethnic discrimination.” (Doc. No. 29
at p. 2.) He also seeks: (1) the names of the individuals who have authority to discipline Castelli; (2) all
harassment, discrimination, and/or retaliation complaints that have been made against Castelli; (3) all
physical altercations, uses of forces, and/or fights between Castelli and any other person in the last seven
years; (4) whether within the past ten years there has been a federal, state, or local investigation as to
whether the Philadelphia Sheriff’s Department maintains a culture, policy, or practice of engaging in
harassment, discrimination, or retaliation, (5) whether within the past three years “a Philadelphia Sheriff’s
Department employee has been disciplined for harassment, discrimination, or retaliation [sic],” (6) all
hearings, council meetings, special investigator task forces, City initiatives or programs that involved or
concerned harassment, discrimination, and/or retaliation within the Philadelphia Sheriff’s Office from
2015 through the present; and (7) whether any individual in the Sheriff’s Department other than the
Plaintiff has made a complaint about pennies left at his/her locker. (Id. at p. 3.)

                                                     4
         Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 5 of 14




custodian of the records for the City” and therefore, has “correctly direct[ed] Plaintiff to the

records to be provided by the City.” (Id.) Rosenblit filed a short reply to Castelli’s response,

arguing that the standard for discoverability is broader than admissibility and that Rosenblit does

not seek confidential information related to Castelli’s personnel file (i.e., social security

numbers, home address, or non-psychiatric medical records). (Doc. No. 31.) Again, Rosenblit

fails to cite any cases in support of his position or explain why his discovery requests seek

relevant information. (See id.)

                                                  B.

       While Rosenblit’s second motion to compel was pending, the City filed its Motion for a

Protective Order. (Doc. No. 33.) The City seeks an order allowing it to designate as confidential

personnel files and files related to internal investigations. (Id.) The proposed order would allow

the City to mark these documents as “confidential information,” produce them under a

framework that maintains their confidentiality, and require notice to the City before the filing of

any document containing “confidential information.” (Id. at p. 4.) Rosenblit opposes the

protective order. (Doc. No. 35.) He argues that an umbrella protective order is unnecessary and

that confidentiality should only be asserted after a document by document review. (Id. at pp. 2,

6.)

       For the reasons that follow, the Court will deny Rosenblit’s motion to compel and grant

the City’s motion for a protective order.

                                                  III.

       Under Federal Rule of Civil Procedure 26(b)(1), a party “may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). When the opposing party fails to respond or



                                                   5
           Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 6 of 14




provides incomplete responses to a discovery request, the requesting party may “move for an

order compelling disclosure or discovery” pursuant to Federal Rule of Civil Procedure 37. Fed.

R. Civ. P. 37(a)(1); see also Fed. R. Civ. P. 37(a)(3)(B). On a motion to compel, the moving

party “bears the initial burden of showing the relevance of the requested information.” Morrison

v. Phila. Hous. Auth., 203 F.R.D. 195, 196 (E.D. Pa. 2001); see also Three Bros. Supermarket,

Inc. v. United States, Civ. A. No. 2:19-cv-2003-KSM, 2020 WL 5231575, at *1 (E.D. Pa. Sept.

1, 2020) (same). “The burden then shifts to the party resisting discovery to justify withholding

it.” Morrison, 203 F.R.D. at 196.

       Rosenblit argues that “numerous deficiencies abound” in Defendants’ discovery

responses, citing “#3” and “# 4–8, 11, and 14.” (Doc. No. 29 at p. 6 ¶ 7; see also id. at ¶ 6

(explaining that “Defendants have refused to produce Castelli’s personnel file, disciplinary file,

and ERU file absent Plaintiff signing a confidentiality agreement”).) Despite claiming that there

are “numerous deficiencies,” Rosenblit does not include a memorandum of law with his motion,

cite to any cases, or substantively argue his position.

       In a footnote, Rosenblit asserts that he does not have to include a memorandum under

Local Rule of Civil Procedure 26.1(g), which states that a movant need not include an

accompanying brief if “no [discovery] response or objection has been timely served” by the

nonmoving party. Local R. Civ. P. 26.1(g). But here, Defendants filed responses and objections

to Rosenblit’s discovery, 3 so Local Rule 26.1(g) does not apply, and Rosenblit was required to

file a supporting memorandum of law. See Local R. Civ. P. 7.1(c) (“Every motion not certified



       3
          To the extent Rosenblit argues that Rule 26.1(g) applies because Defendants’ responses were
untimely, we disagree. The Court denied as moot Rosenblit’s previous motion to compel because
Defendants agreed to provide discovery responses by December 4. (Doc. No. 25 at p. 1.) Both
Defendants provided responses on December 4. (See Doc. No. 30 at pp. 24, 25, 29, 30, 39, 40; Doc. No.
32-3 at p. 2; Doc. No. 32-4.)

                                                  6
            Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 7 of 14




as uncontested, or governed by Local Civil Rule 26.1(g), shall be accompanied by a brief

containing a concise statement of the legal contentions and authorities relied upon in support of

the motion.”). The Court could deny Rosenblit’s motion for this failure alone. See Rorrer v.

Cleveland Steel Container Corp., Civil Action No. 08–671, 2012 WL 138756, at *4 (E.D. Pa.

Jan. 18, 2012) (“Plaintiff’s failure to comply with Local Rule 7.1(c) could have justified

dismissal of her motion without any further consideration.”); Core Constr. & Remediation, Inc.

v. Village of Spring Valley, No. Civ.A. 06-CV-1346, 2007 WL 2844870, at *8 (E.D. Pa. Sept. 27,

2007) (“Under the rules of this district, failure to cite to any applicable law is enough to deny a

motion as without merit.” (quotation marks omitted and alterations adopted)).

        In this case, the failure to provide a supporting memorandum is fatal to Rosenblit’s

motion for another reason — he has not met his burden of showing the relevance of his requested

discovery. See Morrison, 203 F.R.D. at 196 (“A party moving to compel bears the initial burden

of showing the relevance of the requested information.”). Rosenblit not only failed to support

his motion with a memorandum, but he also chose not to file a reply brief in response to the

City’s argument, and even in his reply brief to Castelli, he failed to argue or discuss how the

discovery he seeks is relevant to the claims or defenses in this case. 4 Because he has not

satisfied his burden of showing that his discovery requests seek relevant information, we will

deny his motion to compel without prejudice. 5


        4
          In his reply brief, Rosenblit states that evidence of Castelli’s prior bad acts should be “permitted
if only for impeachment or for any other purpose enumerated in Fed. R. Evid. 404(b).” (Doc. No. 31 at p.
1.) However, he does not explain this argument further, and the Court finds it insufficient on its own to
cure the deficiencies identified above.
        5
         In the alternative, the motion to compel is denied for failure to comply with the meet and confer
requirements outlined in our publicly available Policies and Procedures. Specifically, Rosenblit has not
complied with Section 2.C.2, which states:
        In filing a discovery motion, the certificate of counsel must provide specific details of the
        parties’ efforts to resolve the dispute informally. These efforts must include verbal

                                                      7
         Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 8 of 14




                                                     IV.

        Apart from Rosenblit’s motion to compel, the City seeks a protective order for its

employee personnel files and files related to internal investigations. (Doc. No. 32 at pp. 14–15;

Doc. No. 33 at p. 4.)

                                                     A.

        Under Federal Rule of Civil Procedure 26(c), the Court may, for good cause, issue a

protective order “to shield a party from annoyance, embarrassment, oppression, or undue burden

or expense” during discovery. Fed. R. Civ. P. 26(c)(1); see also Pansy v. Borough of

Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994). “A protective order is intended to offer litigants a

measure of privacy, while balancing against this privacy interest the public’s right to obtain

information concerning judicial proceedings.” In re Avandia Mktg. Sales Pracs. & Prods. Liab.

Litig., 924 F.3d 662, 671 (3d Cir. 2019) (quotation marks omitted); see also McKenna v. City of



        communications, whether by phone or in person. Exchanges of letters or e-mails are not
        sufficient. It is not sufficient to report that opposing counsel was not available or that the
        parties made “reasonable efforts.” The Court will deny a discovery motion that does not
        meet these requirements.
Judge Marston’s Policies and Procedures at p. 11 (emphasis added).
          The attorney certification attached to Rosenblit’s motion shows that Plaintiff’s counsel did not in
good faith confer with counsel for either Defendant before filing this motion. In the certification, counsel
states that he “addressed the Defendants’ deficiencies on November 30, December 3, and December 7.”
(Doc. No. 29 at p. 4.) But Defendants did not serve their responses until December 4, so he could not
have conferred with them about the deficiencies in those responses on November 30 or December 3. (See
id. at p. 13; Doc. No. 30 at p. 4 n.1; id. at pp. 24–25, 29–30, 39–40; Doc. No. 32 at pp. 6–8; Doc. No. 32-
3; Doc. No. 32-4 at pp. 2, 14–15, 17–18, 26–27; Doc. No. 32-5 at p. 2.) As for December 7, our review
of the emails sent by Rosenblit’s counsel leave the Court skeptical that he was willing to engage in a good
faith discussion that avoided Court intervention. (See Doc. No. 32-5 at p. 2 (stating that he doesn’t “need
to have any reason to oppose” the protective order and that he is “not chomping at the bit to shield this
anti-Semite from some much-needed public scrutiny”); id. at pp. 2, 4 (stating that he is open to a
resolution but also that “[o]utside of judicial intervention, I don’t have a solution”).) Because Rosenblit’s
attorney has not complied with the Court’s meet and confer requirements, we dismiss his motion to
compel on this ground as well. If Rosenblit renews his motion, counsel must verbally discuss any alleged
deficiencies with counsel for each Defendant, and attempt in good faith to reach a compromise without
Court intervention.

                                                      8
               Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 9 of 14




Philadelphia, No. Civ.A. 98-5835, 2000 WL1521604, at *1 (E.D. Pa. Sept. 29, 2000) (“Whether

th[e] disclosure will be limited depends on a judicial balancing of the harm to the party seeking

protection (or third persons) and the importance of disclosure to the public.”). The “party seeking

a protective order over discovery material must demonstrate that good cause exists for the

order.” In re Avandia, 924 F.3d at 671. “Good cause means that disclosure will work a clearly

defined and serious injury to the party seeking closure,” and the injury “must be shown with

specificity.” Id. “Broad allegations of harm, unsubstantiated by specific examples or articulated

reasoning do not support a good cause showing.” Pansy, 23 F.3d at 786.

           In determining whether good cause exists, the Third Circuit has instructed us to consider

the following factors, which are “neither mandatory nor exhaustive”: (1) whether the disclosure

will violate any private interests; (2) whether disclosure of the information will cause a party

embarrassment; (3) whether the information is being sought for a legitimate purpose or for an

improper purpose; (4) whether the sharing of information among the litigants will promote

fairness and efficiency; (5) whether confidentiality is being sought over information important to

public health and safety; (6) whether a party benefitting from the order of confidentiality is a

public entity or official; and (7) whether the case involves issues important to the public. Id. at

67–72. Applying those factors here, we find that they weigh in favor of granting the protective

order. 6



           6
          Rosenblit argues that the City wrongly seeks an “umbrella protective order” and that such
protective orders are “explicitly proscribed under In re Avandia.” (Doc. No. 35 at p. 6.) We find two
flaws with this argument. First, it is not entirely clear that the City seeks an “umbrella protective order,”
as that phrase is typically used. The City is not asking to designate as confidential every document that it
turns over in discovery. Instead, it is looking to protect two categories of documents — personnel records
and investigatory files. Cf. Bolus v. Carnicella, No. 4:15-cv-01062, 2000 WL 4275653, at *2 (M.D. Pa.
July 24, 2020) (analyzing request for an “umbrella protective order” over all documents produced by the
defendant during discovery). And although the City has not asked for an in camera review of each
document, it has demonstrated good cause as to the two categories. That is all In re Avandia requires.

                                                     9
        Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 10 of 14




                                                    B.

        In this case, the most important factor is the first: whether disclosure of the documents

will violate privacy interests. Beginning with the personnel files, Rosenblit seeks disciplinary

records for every employee who was disciplined for violating City or departmental policies

regarding workplace harassment, discrimination, retaliation, or religious/ethnic discrimination

from 2015 to present. (See Doc. No. 29 at pp. 10–11, 14, 17.) Rosenblit also seeks Castelli’s

full personnel file, which contains Castelli’s employment history for the last 23 years, including

evaluations, promotions, demotions, reprimands, and disciplines. (Doc. No. 29 at p. 2; Doc. No.

32 at p. 10.)




        Second, to the extent the City does seek an umbrella protective order, nothing in In re Avandia
prohibits umbrella orders under Rule 26. See In re Avandia, 924 F.3d at 672–73 (explaining that “[o]nce
a document becomes a judicial record, a presumption of [public] access attaches,” and the court must then
“conduct a document-by-document review of the contents of the challenged documents” (quotation marks
omitted)). As the Third Circuit explained in Cipollone v. Liggett Group, Inc.:
        It is correct that the burden of justifying the confidentiality of each and every document
        sought to be covered by a protective order remains on the party seeking the protective
        order; any other conclusion would turn Rule 26 on its head. That does not mean, however,
        that the party seeking the protective order must necessarily demonstrate to the court in the
        first instance on a document-by-document basis that each item should be protected. It is
        equally consistent with the proper allocation of evidentiary burdens for the court to
        construct a broad “umbrella” protective order upon a threshold showing by one party (the
        movant) of good cause. Under this approach, the umbrella order would initially protect all
        documents that the producing party designated in good faith as confidential. After the
        documents delivered under this umbrella order, the opposing party could indicate precisely
        which documents it believed to be not confidential, and the movant would have the burden
        of proof in justifying the protective order with respect to those documents. The burden of
        proof would be at all times on the movant; only the burden of raising the issue with respect
        to certain documents would shift to the other party.
785 F.2d 1108, 1122 (3d Cir. 1986). Although Cipollone focused on the use of umbrella protective orders
in complex cases, courts have applied its reasoning in non-complex cases as well. See, e.g., Bolus, 2000
WL 4275653, at *2 (analyzing request for umbrella protective order under framework outlined in
Cipollone); see also Cipollone, 785 F.2d at 1122 n.18 (analyzing the benefits of an umbrella order over a
document-by-document review, including the fact that the “umbrella order approach . . . encourages
parties to work problems out between and among themselves”).

                                                    10
         Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 11 of 14




        Courts in this District have consistently recognized the confidential nature of personnel

files. See, e.g., Miles v. Boeing Co., 154 F.R.D. 112, 115 (E.D. Pa. 1994) (“Personnel files are

confidential and discovery should be limited.”); McKenna, 2000 WL 1521604, at *2 (“The

interests of the [p]laintiffs with regard to” personnel files, records from the City’s Internal

Affairs Division, disciplinary records for the parties, and complaints with the Equal Employment

Opportunity Commission, “cannot overcome the privacy and safety interests that the

[d]efendants and the public have in their confidentiality.”); Northern v. City of Philadelphia, No.

CIV. A. 98-6517, 2000 WL 355526, at *3 (E.D. Pa. Apr. 4, 2000) (“Although personnel files are

discoverable, they contain confidential information and discovery of them should be limited.”). 7

        We find Miles, McKenna, and Northern persuasive and agree that unimpeded disclosure

of the personnel files in this case would violate the privacy interests of the relevant employees.

First, public disclosure of the employment records and disciplinary complaints of non-parties —

who have no opportunity to defend themselves or provide context for their records — would

open those employees to potential censure and embarrassment. Cf. Morrison, 203 F.R.D. at 197

(“Defendants’ concern regarding the confidential nature of the requested information is well

placed as such discovery will necessitate the disclosure of portions of the personnel files of the

named officers and derogatory information including such determined to be unfounded.”). And

although Castelli is a defendant in this case, public disclosure of his full personnel file, which

includes every major employment decision from his 23-year career with the City, would violate




        7
         Rosenblit argues that the “presumed confidentiality of personnel files is a legal fiction” contained
in pre-In re Avandia cases. (Doc. No. 35 at p. 6.) It is true that most of the cases recognizing the
confidentiality of personnel files, including Miles, McKenna, and Northern, were decided before In re
Avandia, because the Third Circuit issued its opinion only a year and a half ago. However, nothing in In
re Avandia abrogated those cases or questioned their continued viability.

                                                     11
        Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 12 of 14




his privacy interests as well. Cf. Miles, 154 F.R.D. at 115 (“In the present case, it is clear that

disclosure of [the] personnel files would constitute an invasion of privacy.”).

        Public disclosure of the City’s investigatory file would also threaten the privacy interests

of nonparties. The City asserts that the investigatory file “includes confidential complaints and

witness interviews” that were given “with the expectation of privacy, discretion, and even

confidentiality.” (Doc. No. 32 at p. 15.) The file also includes a complaint by Rosenblit’s

coworker who is not a party to his case, and the City argues that disclosing “the identities of the

complainants, accused employees, and the contents of these allegations to the public puts the

complainant at risk of potential retaliation and unwanted attention and may make individuals

more reluctant to file complaints in the future.” (Id.) We agree that public disclosure of the

investigatory file would violate the privacy interests of the other complainant and the witnesses

who gave statements and interviews with the understanding that their statements would remain

confidential. Cf. McKenna, 2000 WL 1521604, at *2 (“In their request for witness statements,

the Plaintiffs did not limit the request to statements made by the parties. Dissemination of such

information could jeopardize the privacy interests of private citizens.”); see also id. at *6 (“[T]he

complaints [of bias, harassment, and discrimination] that the Plaintiffs seek implicate the privacy

interests of private individuals who may have filed complaints or witnessed actions leading to

complaints.”). For those reasons, we find that the first Pansy factor weighs strongly in favor of a

protective order under Rule 26.

        The remaining factors do not outweigh the first. As described above, unrestricted

dissemination of the personnel files, including disciplinary histories, is likely to embarrass

Castelli and the non-parties whose files would be open to the public. 8 Under the third factor, we


        8
        Rosenblit argues that the City has “failed to articulate (let alone substantiate) in what [w]ay
Defendant Castelli will be embarrassed or the degree to which he will be embarrassed by non-closure of

                                                   12
         Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 13 of 14




find that the documents are being sought for a legitimate purpose. Although there is some

suggestion that Rosenblit’s attorney may release this information to the public, it is more likely

that these documents are sought because they contain highly relevant information. The

investigatory file in particular contains witness statements, summaries of other evidence, and the

City’s findings related to Castelli’s conduct, which are relevant to the parties’ claims and

defenses. For that reason, granting a limited protective order also promotes the fair and efficient

sharing of this information among the parties. The order will allow the parties to have full access

to the information that they need without requiring a page-by-page confidentiality review at this

stage of the litigation. See Pansy, 23 F.3d at 787 (“The most common kind of order allowing

discovery on conditions is an order limiting the persons who are to have access to the

information disclosed and the use to which these persons may put the information.” (quotation

marks omitted)).

        The remaining three factors focus on the public’s interest in unimpeded disclosure.

Under these factors, we note that the City is a public entity and that the public has an interest in

seeing unlawful discrimination eradicated from its public employers because employment

discrimination could be a sign of more widespread discrimination. See Pansy, 23 F.3d at 786

(“The public’s interest is particularly legitimate and important where, as in this case, at least one

of the parties to the action is a public entity or official.”); see also McKenna, 2000 WL 1521604,

at *2 (“Evidence of discrimination within the ranks may be an indication of the treatment

received by the public at-large.”). That said, the public also has an interest in keeping the City’s


these files.” (Doc. No. 35 at pp. 5–6.) We disagree. We recognize the importance of public access and
agree with Rosenblit that the public has an interest in curing unlawful employment discrimination caused
by public employers. However, this public interest does not outweigh the embarrassment to Castelli if his
entire employment file, containing every reprimand, discipline, and review he has received over the
course of a 23-year career with the City were released to the public, particularly if it were released to the
media.

                                                     13
         Case 2:20-cv-03121-KSM Document 36 Filed 01/28/21 Page 14 of 14




investigatory process confidential. Cf. McKenna, 2000 WL 1521604, at *2 (explaining that the

public has a “wide-reaching interest in maintaining the confidentiality of these documents that

involves protecting people who provide information to investigators and protecting the

investigative process, itself”). And, as the City points out, public disclosure of the investigatory

file, which contains nonparty statements given under the auspices of confidentiality, could

discourage future complainants and witnesses from coming forward. Cf. id. (“With such heavy

interests of the public at issue, the court will not require disclosure of these documents”

including records and witness statements collected by the City’s Internal Affairs Department

“absent a confidentiality agreement.”).

        Having weighed the public and private interest factors, the Court finds that good cause

exists for entering a protective order over these documents. 9

                                                      V.

        For those reasons, Rosenblit’s motion to compel is denied without prejudice. Rosenblit

may refile his motions to compel if his counsel meets and confers in good faith with defense

counsel and those meetings prove unsuccessful. If Rosenblit chooses to file another motion to

compel, he must either designate his motion as unopposed or include a supporting memorandum

of law. The City’s motion for a protective order is granted.

        An appropriate order follows.


        9
          Because the City is a party to this suit, we must also consider the effect the confidentiality order
will have on the City’s obligations under right to know laws. Pansy, 23 F.3d at 791 (recognizing this is
“another factor which must be considered in the good cause balancing test”). In Pansy, the Third Circuit
held that “where it is likely that information is accessible under a relevant freedom of information law, a
strong presumption exists against granting or maintaining an order of confidentiality whose scope would
prevent disclosure of that information pursuant to the relevant freedom of information law.” Id.
However, “[t]o avoid complicated inquiries as to whether certain information would in fact be available
under a freedom of information law, courts may choose to grant conditional orders.” Id. Because neither
party discussed the implications of freedom of information laws in this case, we will not analyze them at
length and choose instead to grant a conditional order.

                                                      14
